TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00563-CR


Michael Anthony Pam, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 62777, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Michael Anthony Pam pleaded guilty to a charge of possession with intent to deliver
a controlled substance.  After Pam pleaded true to allegations of prior convictions, the trial court
assessed punishment at twenty-five years in prison and a $2,000 fine, plus court costs and appointed
attorneys' fees.
		Appellant's court-appointed attorney has filed a motion to withdraw and a brief
concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 744-45 (1967), by presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio,
488 U.S. 75, 80-81(1988); High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978).  Appellant
received a copy of counsel's brief and was advised of his right to examine the appellate record and
to file a pro se brief.  Appellant requested and received additional time to find counsel to assist him
in preparing a brief.  No pro se brief has been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
		Affirmed.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed
Filed:   May 29, 2009
Do Not Publish